Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what type of double layer construction that is knit has the loop positioned between opposing layers of the double layer construction.  By nature, a knit fabric is made up of loops of yarns or fibers and as the optical fibers is knitted into the garment, the loops of optical fibers are present throughout the layers.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tapper (US 20190374792).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Tapper is directed to a garment including therapeutic light source.  Tapper teaches the garment includes a fabric base layer and at least on side emitting optical fiber integrated with the fabric base layer.  
Tapper is directed to a garment includes a fabric base layer and at least one side-emitting optical fiber retained to or integrated with the fabric base layer. The fabric base layer can stretch in the grain and cross grain direction of the fabric base layer. The at least one side-emitting optical fiber is located in at least one light-emitting zone to be located over a targeted body area of the person wearing the garment, and is configured to receive light from a light source and in the at least one light-emitting zone is configured to project light having a therapeutic wavelength toward the targeted body area.
As to claim 1, Tapper teaches the knit pattern with the optical fiber is shown in Fig. 4 and 5 and therefore the optical fiber is integrally knit into the base fabric.  The light source is directed into the end of the optical fiber [0036].
As to claims 2, 30-32, Tapper teaches the light source can be connected to both ends of the optical fiber [0036].
As to claims 3-5, Tapper shows the knit pattern in Fig. 4 and 5.  Both figures shown a regular knit pattern wherein the optical fiber is aligned with the direction of the fabric to be parallel to the fabric direction.  The optical fibers are held in position by the looping of the knit fabric pattern.
As to claims 9-11, Tapper teaches the garment is a sock [0006] and can be a double or multilayer construction [0030].
As to claim 13 and 14, Tapper shows in fig. 4, wherein the spacing between the optical fibers is smaller than the optical fiber loops.  

    PNG
    media_image1.png
    510
    349
    media_image1.png
    Greyscale

As to claim 16, Tapper teaches a double layer fabric and loops of optical fibers in the fabric and therefore there are loops of optical fibers throughout the fabric including between the layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (EP 3396038).
Scipioni is directed to opto textiles which exploit the light interaction characteristics of the fiber or yarn itself, and the light interaction characteristics of the fabric as a whole, such that the fabric presents a given appearance or provides a given visual effect, adequately cools a wearer/user, adequately heats a wearer/user, and/or fulfills a lifestyle or therapeutic function (ABST).  The textiles can be knitted [0024] and the optical fibers or yarns may be combined with fibers or yarns of different composition to enhance aesthetic and tailor properties for specific needs [0024].  Scipioni teaches that light therapies are therapeutic [0048]-[0064]. The opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
Scipioni teaches a light source using LEDs or lamp [0061], [0110].  Scipioni teaches the optical fibers emit light.  However, note that the claimed term “configured to” is not interpreted as a 112(f) means plus function claims as there is sufficient structure in the claim.
Scipioni differs and does not teach the light source through at least one end of the optical fiber.
Scipioni differs and does not teach the optical fibers are knitted into the base layer during the same knitting cycle as the base layer. 
Tankere is directed to a knitted textile structure comprising within a knit optical fibers capable of being connected to a light source (ABST).  The knitted textiles are useful for medical, automotive, cosmetic or robots, such as medical light therapy.  The optical fibers are integrated into the knit production sense or in the cross direction in a knitting machine Rachel or hook and the fibers are held within the structure by the constituent yarns of the knit.  The fibers are strictly rectilinear in the production direction or the cross direction and parallel to the production direction.
The optical fibers can be connected to any type of light source in single of multiple wavelengths and the coupling to the light sources can be achieve by simple coupling connectors or by SMA couplers or even by optical light guides.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a base fabric that has optical fibers knitted into the base fabric motivated to produce an opto fabric for a garment that provides therapeutic benefits of light therapy to the wearer of the garment.
As to claim 3-5, Scipioni differs and does not teach the optical fibers are knitted into the base layer during the same knitting cycle as the base layer. 
Tankere teaches the optical fibers are integrated into the knit production sense or in the cross direction in a knitting machine Rachel or hook and the fibers are held within the structure by the constituent yarns of the knit.  The fibers are strictly rectilinear in the production direction or the cross direction and parallel to the production direction.  As the optical fibers are parallel to the production direction, the optical fibers are parallel with the fabric and would inherently be aligned with the direction that the garment is donned.  One of ordinary skill in the fabric and garment arts would know that the production direction (machine direction) of the fabric is aligned with the direction of the garment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a garment from a knit fabric wherein the optical fibers are parallel motivated to produce a pattern that is uniformed and aligned with the direction of the fabric.
With regard to claim 6, Tankere teaches the optical fibers (101) are parallel with the machine direction and the other knit yarns, (102), are knitted around the optical fibers as shown in Fig. 1 and are inherently spaced apart and allowing movement and held in position by the looped threads 102.

    PNG
    media_image2.png
    497
    492
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to aligned the optical fibers in the machine direction of the fabric and position of the garment on the body motivated to have the optical fibers to have movement within the fabric in the machine direction.

Claims 2, 30, 31 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (EP 3396038) and in further view of Franz et al (US 20160122911).
As to claim 2, Scipioni in view of Tankere differ and do not teach a light source at each end of the optical fiber.
Franz is directed to illuminated fabric comprising glass fibers (Title).  The fabric has optical fibers emitting light sideways and the fabric is produced by knitting or weaving (ABST), [0001].  The optical fibers therefore comprise free ends capable of being connected or arranged opposite a light source in order to transmit the light and emit the light sideways at the alterations [0093].  The luminous woven fabric comprises one or more point light sources arranged opposite at least one free end of an optical fiber, preferably at the edge of the woven fabric. Alternatively, the woven fabric may comprise an extended light source arranged opposite a plurality of free ends of optical fibers. This or these light sources are connected to the optical fibers. The optical fiber(s), preferably the end(s) of the optical fibers, optionally cut or braided, are connected to the light sources [0097].
Franz teaches the fabric can have set of colors that may be obtained by virtue of the light sources used for lighting the optical fibers [0143].   
As to claims 2, 30, 31 and 32, Franz teaches that light sources can be connected to both ends of the fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the light sources to each end motivated to provide optical fibers with light emitting sideways along the fiber length.

Claims 7-27 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (EP 3396038) and in further view of Allen et al (US 20080253712).
As to claim 7, Scipioni in view of Tankere differs and does not teach the optical fibers crosses over an adjacent optical fibers.
Allen is directed to an optical fibers substrate useful as a sensor or illumination device component (Title).  Allen teaches textile scrims with optical fibers that can be made by knitting [0029].  
Allen teaches embodiments where the optical fibers cross over adjacent optical fibers as shown in Fig. 3.  Yarns 4 are the optical fibers. Further, although FIG. 3 shows two optical fibers in the cross-machine direction, all of the cross-machine direction yarns may be optical fibers, as well as, or alternately, some or all of the yarns in the warp yarn sets [0100].  By incorporating multiple optical fibers in the same textile, the possibility exists to include fibers with sensitivity to different environmental sources (e.g., certain chemicals and moisture). Alternately, optical fibers having sensing capabilities may be used in combination with optical fibers providing data distribution or illumination functionality. The different optical fibers may also represent different data distribution nodes [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ optical fibers that cross over adjacent optical fibers motivated to provide additional functionality such as illumination or data distribution.

    PNG
    media_image3.png
    667
    423
    media_image3.png
    Greyscale

As to claim 8, Tankere teaches double knit which would have a double layer construction.
As to claims 9-12, Scipioni in view of Tankere and Allen do not explicitly teach garments such as a sock or men’s brief.  Scipioni teaches the opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fabrics in garments such as socks and underwear motivated to provide the desired therapeutic benefit to the desired area of the body.  As Scipioni teaches the optical fabrics are beneficial for various garments and can be used in specific areas of the fabric or the entire fabric depending on the desired therapeutic benefit.
As to claim 13, Scipioni in view of Tankere differ and do not teach the size of the loop of the optical fibers.
Allen teaches the glass optical fibers have a minimum bend radius of about 1 inch while the polymeric core fibers have a minimum bend radius of 0.125 cm [0044]. Allen teaches the bend radius may only be bent to a certain critical bending radius before light leaks out of the fiber.  Allen teaches an open scrim construction to provide substantial space between neighboring warp or weft yarns, the loops on the selvage may be of sufficient radius that the optical fibers do not begin to attenuate light [0091].  The number of stitches between the optical fiber weft insert may vary depending on the machine set up, the bending radius of the optical fibers and the desired construction [0111].  
As previously noted in the rejection over claim 6, the optical fibers are placed in the knit fabric parallel to the machine direction or parallel to the cross direction which would inherently be the direction of the fabric in the garment and the direction of donning the garment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for optical fiber loop spacing that is larger than the regular yarn spacing motivated to prevent attenuation of the light in the optical fibers that occurs when the radius loop is too small.  

As to claims 14-27, Scipioni in view of Tankere and Allen do not explicitly teach garments such as a sock or men’s brief.  Scipioni teaches the opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fabrics in garments such as socks and underwear motivated to provide the desired therapeutic benefit to the desired area of the body.  As Scipioni teaches the optical fabrics are beneficial for various garments and can be used in specific areas of the fabric or the entire fabric depending on the desired therapeutic benefit.

Claims 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (EP 3396038) and in further view of Wu et al (CN 206535008)
As to claims 28 and 29, Scipioni differs and does not teach the type of coupler.  Tankere teaches the optical fibers are coupled by an SMA (subminiature type A) coupler and differs and does not teach a magnetic coupler.
Wu is directed to portable light therapy clothes comprising a main body, an optical fiber light guide emitting unit and optical fiber device and provided with an optical fiber lead light emitting unit (ABST). 
Further, the garment body 1 is further provided with a unit connection region 5, the unit connection region 5 are arranged around the mounting hole on said light emitting unit of the optical fibre lead light emitting unit 2 through the unit connection area 5 connected with the clothes main body 1.
Wu teaches the optical fibre lead light emitting unit 2 installed on the clothes main body 1, by setting the unit connection area 5 can guide the optical fibre light emitting unit 2 stably mounted fixed on the said clothes main body 1 and it is good for carrying; the unit connection area 5 for sewing or button, snap fastener, a magic tape, a magnet and an iron sheet and so on, the button can be snap fastener, buckle, hidden buckle and button, the magic tape can be adhesive buckle belt, through fitting the garment body 1 with the optical fibre lead light emitting units 2 connect together, Therefore the unit connection region 5 can facilitate the optical fibre lead light emitting units 2 and the clothes body 1 quickly detached and assembled, safe and reliable.
Wu teaches connecting the light source to the optical fibers via a magnet or other type of fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the light source and optical fiber device to the garment via a magnetic coupler motivated to produce a portable light therapy garment.

Claims 7-12, 15, 17-27 are rejected under 35 U.S.C. 103 as being obvious over Tapper et al (US 20190374792) in view of Allen et al (US 20080253712).
As to claims 7-9, Tapper differs and does not teach a pattern where the optical fiber cross over each other. 
Allen is directed to an optical fibers substrate useful as a sensor or illumination device component (Title).  Allen teaches textile scrims with optical fibers that can be made by knitting [0029].  
Allen teaches embodiments where the optical fibers cross over adjacent optical fibers as shown in Fig. 3.  Yarns 4 are the optical fibers. Further, although FIG. 3 shows two optical fibers in the cross-machine direction, all of the cross-machine direction yarns may be optical fibers, as well as, or alternately, some or all of the yarns in the warp yarn sets [0100].  By incorporating multiple optical fibers in the same textile, the possibility exists to include fibers with sensitivity to different environmental sources (e.g., certain chemicals and moisture). Alternately, optical fibers having sensing capabilities may be used in combination with optical fibers providing data distribution or illumination functionality. The different optical fibers may also represent different data distribution nodes [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ optical fibers that cross over adjacent optical fibers motivated to provide additional functionality such as illumination or data distribution.
As to claims 8 and 9, Tapper teaches a double layer fabric and teaches the garment can be a sock.
As to claims 10-12, Tapper differs and does not explicitly teach a men’s brief.  Tapper teaches the optical fabric is used for light therapy garments such as socks, shirts, pants, gloves etc. [0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fiber fabric in a men’s brief motivated to provide light therapy treatment in that target area.
As to claim 15, Tapper shows the spacing between the optical fibers is less than the loop of the optical fiber.
As to claim 17, Tapper teaches a sock and teaches a multilayer or double layer construction and it would have been obvious to employ a double layer at the toe region motivated to reinforce the toe region.
As to claim 18, Tapper teaches the optical fabric and double layer fabric is used in garments and it would have been obvious to employ the double layer fabric in a waistband motivated to reinforce the waistband.
As to claim 19-22, Tapper teaches the knit fabric is employed in a sock and it would inherently possess the regions of a toe and sole and leg as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a sock with toe and sole regions and optical fibers throughout the sock motivated to provide the desired therapeutic treatment to regions of the foot.
As to claim 23, Tapper teaches the optical fibers are bundled and connected to a light source [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date to route the bundle through the leg region of the sock motivated employ the electronics in the leg region and not at the base of a foot.
As to claims 24-27, Tapper teaches the optical fiber knit fabric can be used in garments.  Tapper teaches the optical fibers are bundled and connected to a light source.  Tapper does not explicitly teach a men’s brief.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the light therapy fabric in a men’s brief and configure the bundle of optical fibers in a gusset motivated to provide for a comfortable light therapy fabric.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 13, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 21, 25, 28, 30, 45,  82 and 90 of copending Application No. 16/005946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims a base knit fabric with an optical fiber knitted into the base fabric and light source that connects to both ends of the optical fibers and in the form of a sock.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21, 28, 30-32, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-10 and 12 of U.S. Patent No. 10806211. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the US Patent claims a knitted article for a garment with optical fibers formed during the knitting cycle as noted in claim 1 of the instant application and  claims 8 and 9 of the US Patent.  The US Patent claims a light source attached to the optical fiber (claim 1, 2).  The US Patent claims a sockliner (claim 3).  The optical fiber crosses over an adjacent optical fiber as instant claim 7 (US Patent claim 2) and a double layer construction per claim 8 (claim 9).  The US Patent does not claim men’s briefs but as the US Patent teaches a liner for an article of apparel, it would have been obvious to employ the double layer optical fiber knit in a waistband.  Both the instant invention claims to the light source configuration are also claimed by US Patent (claim 1, 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Walt - US-20060257095-A1.
			Conner - US-20160338644-A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759